 U. S. PHOSPHORIC PRODUCTS DIVISION7of anobjection,the question of Lyons' eligibility to vote, where thatemployee failed to exercise her right to vote subject to challenge.Such objection is thus in the nature of a postelection challenge, atype of challenge which the Board has uniformly rejected .sAc-cordingly, we find no merit in this objection.As we have overruled the Employer's objections and as the Peti-tioner has secured a majority of the valid votes cast in the election,we shall certify the Petitioner as the representative of the employeesin the unit heretofore found appropriate in the Board's Decision andDirection of Election.Certification of. RepresentativesIT Is HEREBY CERTIFIEDthat Local 416, United Automobile, Aircraftand Agricultural Implement Workers of America, CIO, has beendesignated and selected by a majority of the employees of the Em-ployer in the unit heretofore found by the Board to be appropriate,as their representative for the purposes of collective bargaining andthat, pursuant to Section9 (a) ofthe Act, the said organization isthe exclusive representative of all the employees in such unit for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.8See,e. g., Halliburton Portland Cement Company,92 NLRB 1552.U. S. PHOSPHORIC PRODUCTS DIVISION,TENNESSEE CORPORATIONandINTERNATIONAL CHEMICAL WORKERS UNION, A. F. OF L., PETITIONER.CaseNo. 10-RC-1182.September 6,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Morgan C. Stanford,It5hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.:'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :'At the hearing,and in itsbrief, the Intervenor, U. S. PhosphoricProducts CorporationEmployeesAssociation,moved to dismissthe petitionon groundsrelating generally to theexistence of a question concerning representation.For reasons stated in paragraph num-bered3, infra,the motion is denied.96 NLRB No. 5. DECISIONS OF NATIONAL LABOR RELATIONS BOARD.1.The Employer is engaged in commerce within themeaning of,the Act.2.The labororganizationsinvolved claim to representcertain em-ployees of the Employer.3.On'July 11, 1949, after a consent election, the Intervenor wascertified as the statutory bargaining representative of the employeesinvolved herein.These employees were covered at the time by a con-tract between the Employer and the Intervenor which had been en-tered into on February 14, 1949, effective until February 11, 1951, andautomatically renewable for annual periods thereafter, absent 30 days'notice before the end of the contract term to terminate or modify theagreement.The Petitioner requested recognition on December 4 andDecember 7 and filed its petition on December 11, 1950.The Intervenor and the Employer contend, in effect, that the 1949contract is a bar to a present determination of representatives.TheIntervenor further contends that its certification constitutes a bar 2We do not agree.It is clear that, as the Petitioner's claim was asserted and its peti-tion filed before the automatic renewal date of the 1949 agreement,the existing contract is not a bar'And the certification is also not abar where, as here, more than a year had elapsed before the petitionwas filed 4We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree generally that all employees of the Employerat its Gibsonton, Florida, plant, with the usual exclusions, constitute2The Intervenoralso contends that the petition should be dismissed on the groundsthat : (1) The Petitionermade no showing that it representsa majority of theemployees ;(2) the recorddoesnot provenor does thePetitionerhave a 30 percent showing as allegedin thepetition ; (3) an unfair labor practice charge filedby the Petitioneragainst theEmployer is pending;(4) the filing of the petition herein constitutes an unfair laborpracticeagainst the Intervenor and the Employer.We find these contentions to be withoutmerit for the followingreasons: Asto (1), a labororganization need not allege representa-tion of a majority of theemployeessought toraise a question concerning representation, norestablishitsmajoritystatus in advance of the election.Bank of America,N. R. & S. A.,71 NLRB 342;Landis MachineCompaivj, Inc., 71NLRB 282. As to (2), the adequacyof a petitioner's showing is an administrative matter and is not litigable.Moreover, weare administratively satisfied that the Petitioner has an adequate showing of interest.Swift & Company,94 NLRB 917: As to (3), the Petitioner,the charging party in Case No.10-CA-1153,has filed a waiver of any right to urge any matters in that case as a basis ofobjection in this proceeding.And, as to(4), the Board has repeatedly held that it willnot hear chargesof unfair labor practices in a representation proceeding.See, e. g.,MarineOptical ManufacturingCo., 92 NLRB 571.8Bond Brothers,Incorporated,86 NLRB 514.Contrary to the Employer's contention,the pendency of unfair labor practice chargesfiled by the Petitioner against the Employer at the time of the representation claim andpetitiondoes not alter the effectiveness of such claim and petition in raising a question con-cerning representation.Cf.United States Smelting,Refining and Mining Company,93NLRB 1280.Also, contrary to the Intervenor's contention,the alleged failure of theBoard to processthe petitionuntil June 12, 1951,does not render the petition untimely.CfTheBaltimore Life Insurance Company, 73NLRB 848.4 Cf WeberShowcase and Fixture Company,85 NLRB 1202. U. S. PHOSPHORIC PRODUCTS DIVISION9an appropriate unit.However, there are questions raised with regardto the unit placement of the following categories :Yardmaster, head mechanic, shift foreman, head welder, head pipe-ftter, head painter, head labor foreman, head warehouse clerk, headelectrician, head boilermaker and sheet metal worker, head carpenter,(lead operator, head lead burner, head brickmason:The record showsthat each of these individuals responsibly directs the work of a sub-stantial number of employees and has power effectively to recommendtheir hire or discharge.We find that they are supervisors and shallexclude them.Labor foreman:This category is presently involved in unfair laborpractice charges .-9As previously noted, the Petitioner has filed theusual waiver, stating that it will not base objections to the conduct ofthe election on any activities of the Employer alleged in the charges asviolations of the Act.Therefore, in accordance with our usual prac-tice, we shall permit the individuals in this category to vote subject tochallenge and- segregate their ballots.Their ballots will not becounted unless determinative of the election. In the event that theyare determinative, the final disposition of this case will await the out-come of the unfair labor practice proceeding.By allowing these indi-viduals to vote, we are not to be taken as having passed upon the issueof their supervisory status or any of the issues in the unfair laborpractice proceedings eGatemen:These employees prevent unauthorized persons from en-tering the plant and the unauthorized removal of all materials, tools,and equipment from the Employer's premises.They may require thesurrender of tools or equipment for which proper removal authoriza-tion is not presented and may detain employees who attempt to takesuch material fr6in the plant.We find that the gatemen are guardswithin the meaning of Secion 9 (b) (3) of the Act and shall excludethem.7Watchmen:There are three employees in the construction depart-ment classified as watchmen.They perform miscellaneous tasks forthe Employer, such as driving employees to their homes, which areunrelated to the protection of the Employer's property or to the en-forcement of its rules.We shall, therefore, include them in the unit.We find.that all employees of the Employer at its Gibsonton, Flo-rida, plant, including the head laboratory samplers and watchmen,but excluding office clerical employees, the personnel clerk,9 gatemen,5 Case No.10-CA-1153.6 Cf.Jackson Daily News,86 NLRB 729.7 C. V. HilldCompany, Inc., 76NLRB 158..8 The head laboratorysampler does not appear to be vested with supervisory authority.We shall, therefore,in accordance with the agreement of the parties,include him in theunit.e The record indicatesthatthe personnel clerk is a confidential employee,and, accord-ingly, this category is excluded from the unit. 10DECISIONS, OF NATIONAL LABOR RELATIONS BOARDguards, professional employees, the yardmaster, head mechanic, shiftforeman, head welder, head pipefitter, head painter, head labor fore-man, head warehouse clerk, head electrician, head boilermaker andsheet metal worker, head carpenter, head operator, head lead burner,head brickmason, and all other supervisors, constitute a unit appro-priate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]JOSEPHJ.MICIIALIK, D/B/A SERVICE METAL INDUSTRIESandINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IM-PLEMENT WORKERS OFAMERICA (UAW-CIO).Case No. 7-CA-446.September 6, 1951Decision and OrderOn May 15, 1951, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board' has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.2The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase,3 and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this proceeding to a three-memberpanel [Members Houston, Reynolds,and Styles].2The Respondent moved to dismiss the complaint on the ground,inter alia,that theUAW-CIO and its Local 408 had not complied with Section 9 (f) and(g) of the Act inthat they had not furnished an annual financial report to their members.The fact ofcompliance by a labor organization which is required to comply,isa matter for adminis-trative determination and is not litigable by the parties.Moreover,the Board is admin-istratively satisfiedthat UAW-CIO and its Local 408 were in compliance at least as ofthe time of the issuance of the complaint and all material times thereafter.SeeSunbeamCorporation,94 NLRB 825;Cf.Highland Park Manufacturing Co., 71Sup. Ct. 489.Under the circumstances,we affirm the Trial Examiner's denial of the motion to dismissthe complaint on this ground.3The Respondent'srequest for oral argument is hereby denied, because the record,exceptions, and brief,in our opinion,adequately present the issues and positions of theparties.4In finding that the Respondent independently violated Section 8(a) (1) of the Act,we do not rely on the statement of Ruth Young,found by the Examiner in Sectidn IIIE of the Intermediate Report,that rather than vote for the Union it would be moreadvantageous in the settlement of their grievances to form a committee of 4 or 5 employeesthat could meet with management.96 NLRB No. 6.